Citation Nr: 0702893	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for 
pterygium of the left eye with a probable corneal scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from December 1990 to 
May 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that assigned a noncompensable disability rating 
for pterygium of the left eye with a probable corneal scar, 
after granting service connection for the same.  The veteran 
appealed the assigned rating.

The veteran was afforded a personal hearing before a RO 
Decision Review Officer (DRO) in July 2005.  He also 
testified before the undersigned Acting Veterans Law Judge at 
a hearing at the RO in May 2006.  Transcripts of those 
hearings are associated with the claims file.

The Board notes that this appeal initially included the 
issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an effective date earlier 
than December 17, 2003 for the grant of service connection 
for tinnitus.  In a Report of Contact (VAF-119) dated in 
December 2005, the veteran, through his representative, 
indicated that he wished to withdraw his appeal of those 
issues.  As such, the issues of entitlement to service 
connection for bilateral hearing loss and entitlement to an 
effective date earlier than December 17, 2003 for the grant 
of service connection for tinnitus are no longer the subjects 
of appellate consideration.


FINDING OF FACT

The veteran's pterygium of the left eye is manifested by 
chronic dryness and redness and a best corrected vision of 
20/25.




CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no 
greater, for pterygium of the left eye have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.75, Diagnostic Codes 6018, 6034, 6061-6079 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial agency decision in June 2004.  The RO 
provided the veteran notice in a letter dated in January 
2004, which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  The notice letter specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency. The veteran was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  A subsequent May 2005 
letter reiterated this notice.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   VCAA notice mailed to the 
veteran in March 2006 fully addressed the "Dingess" 
requirements.

Recognition is given to the fact that full VCAA notification 
was not furnished to the veteran prior to the initial 
adjudication of the claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCAA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.    

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes service medical records and 
VA outpatient treatment records.  No other records have been 
identified.  VA examinations were conducted in June 2004 and 
September 2005.  As such, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159 (2006).

Increased rating

Pursuant to 38 U.S.C.A. § 7104, Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The claim for an increased evaluation for the veteran's left 
eye disability originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to that disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The veteran's service-connected pterygium of the left eye is 
currently evaluated as noncompensable under the provisions of 
38 C.F.R. § 4.84a, Diagnostic Code (DC) 6034.  This rating 
code provides that pterygium are rated for loss of vision, if 
any.  Field loss may be used as a basis to evaluate this 
disability, as well as impairment of visual acuity.  38 
C.F.R. §§ 4.76, 4.76a.

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  38 
C.F.R. § 4.75.  In rating impairment of visual acuity, the 
best distant vision obtainable after best correction with 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
Id.

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.  The percentage evaluation 
for impairment of central visual acuity will be found from 38 
C.F.R. § 4.84a, Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.

Where vision in one eye is 20/40 and vision in the other eye 
is 20/40, a 0 percent rating is assigned under DC 6079.  
Where vision in one eye is 20/50 (or is 20/70, or 20/100) and 
vision in the other eye is 20/40, a 10 percent rating is 
assigned under DC 6079.  A 20 percent evaluation will be 
assigned for vision in one eye of 20/200 (or 15/200), when 
corrected visual acuity in the other eye is 20/40 under DC 
6077.

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that criteria to 
support a compensable rating for pterygium of the left eye 
have not been under DC 6079 as there is no evidence of any 
loss of visual acuity in the veteran's left eye that would 
correspond to a compensable rating under the VA rating 
schedule for visual impairment.  See 38 C.F.R. § 4.84a, Table 
V.  When the veteran was examined in February 2004, 
uncorrected distance vision in the left eye was 20/30.  His 
uncorrected left eye near vision was 20/25.  Similarly, when 
he was examined in September 2005, his best corrected 
distance vision of the left eye was 20/25 and best corrected 
near left eye vision was 20/25+.  In other words, the 
veteran's best corrected distance and near visual acuity in 
the left eye was substantially better than the 20/50 and 
20/40 best corrected vision necessary to support assignment 
of a 10 percent disability rating under DC 6079.

The veteran contends that the pterygium of his left eye 
causes chronic dryness, irritation, and redness.  The 
February 2004 and September 2005 VA examination reports both 
include the opinion that these complaints are secondary to 
the pterygium.  The symptoms of chronic dryness, irritation, 
and redness of the eye are also symptoms of 
keratoconjunctivitis.  See Dorland's Illustrated Medical 
Dictionary, 28th Edition, p. 1077.  Given the great 
similarity of the symptomatology, the Board finds it 
appropriate to evaluate the symptoms of the veteran's 
pterygium under DC 6018 for chronic conjunctivitis.  DC 6018 
provides that a 10 percent rating will be assigned for 
chronic conjunctivitis that is active with objective 
symptoms.  A 10 percent rating is the highest rating 
assignable under DC 6018.  The Board, therefore, finds that 
the assignment of a 10 percent rating, but no greater, for 
the veteran's pterygium of the left eye is warranted.

The Board has also considered the veteran's contention that 
he experiences chronic headaches due to his left eye 
disability.  The February 2004 VA examination report, 
however, clearly indicated the examiner's opinion that the 
veteran's headaches were "without an ocular etiology."  The 
veteran has not submitted any evidence to the contrary.  As 
such, it would be inappropriate to evaluate the veteran's 
complaints of headaches as part of his left eye pterygium.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected left eye disability and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors so as to allow 
for a rating higher than 10 percent for the veteran's left 
eye disability.  Specifically, the veteran has not required 
frequent periods of hospitalization for his eye disability 
and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  

The Board does not doubt that limitation caused by dryness of 
the left eye with itching has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
veteran asserts that he is able to rest his eye while working 
and has not had to miss work because of his left eye 
disability.  Consequently, the Board finds that the 10 
percent evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher rating is not warranted.  There is 
no evidence to support the need for staged ratings.

ORDER

An initial 10 percent rating for pterygium of the left eye 
with a probable corneal scar is granted, subject to the 
criteria governing payment of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


